DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 18, 24 and 25 in the reply filed on March 3, 2022 is acknowledged.  Accordingly, claims 1 – 18, 24 and 25 are subject to examination, and claims 19 – 23 are withdrawn.

Specification
The disclosure is objected to because of the following informalities:   Paragraphs [0067] and [0068] refer to components of the system by multiple reference numbers, and said reference numbers to not agree with the reference numbers shown in Figure 3B.  For example, paragraphs [0067] and [0068] refer to a first bypass conduit as 345a, a first valve as 345b and 344b, a second bypass valve as 365b and 364b, and a second bypass conduit as 364b.  However, according to Figure 3B, the first bypass conduit is 345b, the first valve is 344b, the second valve is 364b, and the second bypass conduit is 365b.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, 10, 11, 14 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrey at el. (US. Patent Application Publication No US 2017/0234196 A1).

    PNG
    media_image1.png
    232
    857
    media_image1.png
    Greyscale

Regarding claim 6, Ulrey discloses an aftertreatment system configured to reduce constituents of an exhaust gas produced by an engine (10), comprising a first filter (70) (Figure 3; paragraphs [0021] and [0037], which discloses that emission control device 70 may include a particulate filter); a second filter (72) disposed downstream of the first filter (70) (Figure 3; paragraphs [0024] and [0034]); a bypass conduit (bypass) fluidly coupling an exhaust gas flow path downstream of the first filter (70) and upstream of the second filter (72) to an exhaust gas flow path downstream of the second filter (72) (Figure 3; paragraphs [0024] and [0034], the bypass conduit (bypass) couples the portion of exhaust passage 348 between first filter 70 and valve 80 to exhaust passage 382); a valve (80) operatively coupled to the bypass conduit (bypass) (Figure 3; paragraphs [0024], [0032] and [0034]), the valve (80) moveable between a closed position in which the exhaust gas flows through the second filter (72) (Figure 3; paragraph [0034]), and an open position in which at least a portion of the exhaust gas flows through the bypass conduit (bypass) so as to bypass the second filter (72) (Figure 3; paragraph [0034], when the valve 80 is moved in the direction of arrow 380); and a controller (12) operatively coupled to the valve (80) (Figure 3; paragraph [0034]), the controller (12) configured to determine whether the engine (10) is operating in a high particulate matter operating condition or a low particulate matter operating condition (Figure 5; paragraph [0047], which discloses that controller 12 determines if engine cold start conditions have been met, including an engine temperature Tengine being less than a threshold engine temperature.  When Tengine is below the threshold engine temperature, the engine is in a high particulate matter operating condition, and when Tengine is greater that the threshold engine 
Regarding claim 7, Ulrey further discloses wherein the controller (12) is configured to in response to the engine (10) operating under the high particulate matter operating condition, cause the valve (80) to be open a first predetermined amount such that the valve (80) is more closed than open so as to cause a larger portion of the exhaust gas to flow through the second filter (72) than through the bypass conduit (bypass) (paragraph [0048]); and in response to the engine (10) operating under the low particulate matter operating condition, cause the valve (80) to be open a second predetermined amount such that the valve (80) is more open than closed so as to cause a larger portion of the exhaust gas to flow through the bypass conduit (bypass) than through the second filter (72) (paragraph [0051]).
Regarding claim 10, Ulrey further discloses wherein the high particulate matter operating condition corresponds to a larger amount of particulate matter being present in the exhaust gas 
Regarding claim 11, Ulrey further discloses wherein the second filter (72) has a smaller diameter than the first filter (70) and the bypass conduit (bypass) is positioned around the second filter (72) (Figure 3).
Regarding claim 14, Ulrey further discloses wherein the controller (12) is further configured to determine a temperature of the exhaust gas; and in response to the temperature of the exhaust gas being above a predetermined temperature threshold, close the valve (80) so as to force hot exhaust gas to flow through the second filter (72) for regenerating the second filter (72) (paragraph [0038]).
Regarding claim 24, Ulrey discloses an aftertreatment system configured to reduce constituents of an exhaust gas produced by an engine (10), comprising a first filter (70) (Figure 3; paragraphs [0021] and [0037], which discloses that emission control device 70 may include a particulate filter); a second filter (72) disposed downstream of the first filter (70) (Figure 3; paragraphs [0024] and [0034]); a bypass conduit (bypass) fluidly coupling an exhaust gas flow path between the first filter (70) and the second filter (72) to an exhaust gas flow path downstream of the second filter (72) (Figure 3; paragraphs [0024] and [0034], the bypass conduit (bypass) couples the portion of exhaust passage 348 between first filter 70 and valve 80 to exhaust passage 382); a valve (80) operatively coupled to the bypass conduit (bypass) (Figure 3; paragraphs [0024], [0032] and [0034]), the valve (80) moveable between a closed position in which the exhaust gas flows through the second filter (72) (Figure 3; paragraph [0034]), and an open position in which at least a portion of the exhaust gas flows through the bypass conduit (bypass) so as to bypass the second filter (72) (Figure 3; paragraph [0034], when the valve 80 is moved in the direction of arrow 380); and a controller (12) operatively coupled to the valve (80) (Figure 3; paragraph [0034]), the controller (12) configured to determine whether the engine (10) is operating in a high particulate matter operating condition or a low particulate matter operating condition (Figure 5; paragraph [0047], which .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey in view of Hauber et al. (European Patent Application Publication No. EP 1304152 A1).

Hauber is directed to an exhaust aftertreatment system.  Hauber specifically discloses an exhaust aftertreatment system with a first filter (10) and a second filter (20), wherein the second filter (20) has a smaller port size than the first filter (10) such that the second filter (20) has a higher filtration efficiency than the first filter (10) (Figure 3; paragraph [0030], which discloses that the second filter 20 retains particles with a size below the threshold of the particle size retained by the first filter 10.  Thus, the second filter 20 has a smaller pore size than the first filter such that the second filter has a higher filtration efficiency than the first filter).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ulrey wherein the second filter has a smaller pore size than the first filter such that the second filter has a higher filtration efficiency than the first filter as taught by Hauber, as the references and the claimed invention are directed to exhaust aftertreatment systems with first and second filters.  As disclosed by Hauber, it is well known for the second filter has a smaller pore size than the first filter such that the second filter has a higher filtration efficiency than the first filter (paragraph [0030]).  Further, as noted above, Ulrey discloses first and second filters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ulrey wherein the second filter has a smaller pore size than the first filter such that the second filter has a higher filtration efficiency than the first filter as taught by Hauber, as such a modification would provide for the filters retaining as large a quantity of particulate matter as possible while keeping the flow resistance of the particle filters as small as possible.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrey in view of Bailey et al. (U.S. Patent Application Publication No. US 2009/0120076 A1).
Regarding claim 9, Ulrey discloses the claimed invention except for a selective catalytic reduction system positioned downstream of the first filter and upstream of the second filter.
Bailey is directed to an exhaust aftertreatment system.  Bailey specifically discloses a selective catalytic reduction system (14) positioned downstream of the first filter (50) and upstream of the second filter (52) (Figure 1A; paragraphs [0026], [0031] and [0032]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ulrey to include a selective catalytic reduction system positioned downstream of the first filter and upstream of the second filter as taught by Bailey, as the references and the claimed invention are directed to exhaust aftertreatment systems with first and second filters.  As disclosed by Bailey, it is well known for an exhaust aftertreatment system to include a selective catalytic reduction system positioned downstream of the first filter and upstream of the second filter (paragraphs [0026], [0031] and [0032]).  Further, as noted above, Ulrey discloses first and second filters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ulrey to include a selective catalytic reduction system positioned downstream of the first filter and upstream of the second filter as taught by Bailey, as the addition of a selective reduction catalyst would result in improved reduction of exhaust emissions.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey in view of Gillingham et al. (U.S. Patent No. 5,212,948).
Regarding claim 12, Ulrey further discloses wherein the valve (80) is positioned at an inlet of the bypass conduit (bypass) (Figure 3; paragraph [0034]).

Gillingham is directed to an exhaust system.  Gillingham specifically discloses a valve (134) comprising a first ring (152) defining a plurality of first openings (162) (Figures 3 and 5; column 8, lines 24 – 54); and a second ring (154) defining a plurality of second openings (164), the second ring (154) abutting the first ring (152) (Figures 3 and 5; column 8, line 24 – column 9, line 8), wherein in the closed position the plurality of first openings (162) are misaligned with the plurality of second openings (164) such that the exhaust gas flows through the second filter (130), and wherein the second ring (!54) is configured to rotate relative to the first ring (152) to move the valve into the open position in which the plurality of first openings (162) are aligned with the plurality of second openings (164) such that at least a portion of the exhaust gas flows through the plurality of first and second openings (162, 164) into the bypass conduit around the second filter (130) (Figure 3; column 8, line 51 – column 9, line 8).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ulrey to include the valve comprising a first ring defining a plurality of first openings; and a second ring defining a plurality of second openings, the second ring abutting the first ring, wherein in the closed position the plurality of first openings are misaligned with the plurality of second openings such that the exhaust gas flows through the second filter, and wherein the second ring is configured to rotate relative to the first ring to move the valve into the open position 

  Gillingham is directed to an exhaust system.  Gillingham specifically discloses wherein the bypass conduit is defined through the second filter (130) and the valve (134) is disposed in the bypass conduit within the second filter (130) (Figure 3; column 7, line 61 – column 9, line 8).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ulrey wherein the bypass conduit is defined through the second filter and the vale is disposed in the bypass conduit within the second filter as taught by Gillingham, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gillingham, it is well known for the bypass conduit to be defined through the second filter and the vale is disposed in the bypass conduit within the second filter (Figures 3 and 5; column 8, line 24 – column 9, line 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ulrey wherein the bypass conduit is defined through the second filter and the vale is disposed in the bypass conduit within the second filter as taught by Gillingham, as such a modification is merely the substitution of one known configuration of a valve and bypass system for another known configuration of a valve and bypass system, and the results of such a modification would have been predictable, namely, selectively providing exhaust to the second filter or bypassing the filter.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrey in view of Hou et al. (PCT Patent Application Publication No. WO 2006/066043 A1).
Regarding claim 15, Ulrey discloses the claimed invention except for an oxidation catalyst disposed upstream of the first filter; and a hydrocarbon insertion assembly configured to insert 
Hou is directed to an exhaust aftertreatment system.  Hou specifically discloses an oxidation catalyst (28) disposed upstream of the first filter (30) (Figure 1; page 5, lines 22 – 29); and a hydrocarbon insertion assembly (32) configured to insert hydrocarbons into the oxidation catalyst (28), wherein the controller (34) is further configured to instruct the hydrocarbon insertion assembly (32) to insert hydrocarbons into the oxidation catalyst (28) for raising the temperature of the exhaust gas above the predetermined temperature threshold (Figure 1; page 5, line 29 – column 6, line 14).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ulrey to include an oxidation catalyst disposed upstream of the first filter; and a hydrocarbon insertion assembly configured to insert hydrocarbons into the oxidation catalyst, wherein the controller is further configured to instruct the hydrocarbon insertion assembly to insert hydrocarbons into the oxidation catalyst for raising the temperature of the exhaust gas above the predetermined temperature threshold as taught by Hou, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hou, it is well known for an oxidation catalyst to be disposed upstream of the first filter; and a hydrocarbon insertion assembly configured to insert hydrocarbons into the oxidation catalyst, wherein the controller is further configured to instruct the hydrocarbon insertion assembly to insert hydrocarbons into the oxidation catalyst for raising the temperature of the exhaust gas above the predetermined temperature threshold (Figure 1; page 5, line 22 – column 6, line 14)..  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ulrey to include an oxidation catalyst disposed upstream of the first filter; and a hydrocarbon insertion assembly configured to insert hydrocarbons into the oxidation catalyst, wherein the controller is further configured to instruct the hydrocarbon insertion .

Allowable Subject Matter
Claims 1 – 5 and 16 -18 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is considered allowable because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  Specifically, the controller configured to determine whether a first filtration efficiency of the first filter is greater than a first filtration efficiency threshold or less than or equal to the first filtration efficiency threshold; and control the valve such that the valve is more closed when the first filtration efficiency is less than or equal to the first filtration efficiency threshold than when the first filtration efficiency is greater the first filtration efficiency threshold, such that a larger portion of the exhaust gas flows through the second filter when the first filtration efficiency is less than the first filtration efficiency threshold, the controlling of the valve causing the exhaust gas expelled into the environment from the aftertreatment system to have a particulate matter count which is lower than a predetermined threshold is not disclose by the prior art.
Independent claim 16 is considered allowable because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  Specifically, a controller configured to determine a first filtration efficiency of the first filter during operation of the aftertreatment system; and in response to the first filtration efficiency being equal to or greater than a first filtration efficiency threshold, generate a fault code instructing a user to remove the second filter from the aftertreatment system is not disclosed by the prior art.


Conclusion
Accordingly, claims 1 – 5 and 16 – 18 are allowed, claims 6 – 15, 24 and 25 are rejected, and claim 19 – 23 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON D SHANSKE/Primary Examiner, Art Unit 3746